t c summary opinion united_states tax_court moti g bijlani petitioner v commissioner of internal revenue respondent docket no 5850-02s filed date moti g bijlani pro_se robert w mopsick for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an addition_to_tax of dollar_figure under sec_6651 the issues for decision are whether petitioner a nonresident_alien is entitled to claimed schedule a deductions and whether petitioner is liable for an addition_to_tax under sec_6651 some of the facts in this case have been stipulated and are so found petitioner resided in north bergen new jersey at the time he filed his petition sec_7491 does not apply because petitioner did not satisfy the requirements of that section the burden_of_proof remains on petitioner rule a during petitioner a british citizen was a nonresident_alien in the united_states petitioner owned rental real_property rental property in union city new jersey petitioner was a tenant stockholder of a cooperative_housing_corporation co-op in north bergen new jersey where he resided in while in this country respondent received petitioner’s form 1040nr u s nonresident_alien income_tax return on date on his form 1040nr petitioner reported net_income of dollar_figure from his rental property rental income and dollar_figure from taxable interest he showed a zero tax due on his form 1040nr on schedule a itemized_deductions attached to his form 1040nr petitioner claimed other miscellaneous deductions pertaining to his co-op in the amount of dollar_figure rounded on his schedule a petitioner listed the breakdown of these deductions as real_estate_taxes of dollar_figure mortgage interest of dollar_figure and incurred expenses of dollar_figure including companionship totaling dollar_figure respondent denied petitioner’s claimed deductions in full sec_873 provides in relevant part that in the case of a nonresident_alien_individual the deductions shall be allowed only for purposes of sec_871 if they are connected with income which is effectively connected with the conduct_of_a_trade_or_business within the united_states respondent in the notice_of_deficiency determined that petitioner’s rental income was effectively connected with the conduct of a business within the united_states the claimed schedule a deductions pertain to petitioner’s co-op petitioner admitted that he resided in his co-op while he was in the united_states during petitioner claimed that he managed his rental property from his co-op petitioner paid dollar_figure per month to the co-op for mortgage and maintenance fees for a total of dollar_figure petitioner admitted at trial that the dollar_figure difference between the dollar_figure claimed deduction and the dollar_figure in co-op mortgage and maintenance fees was for telephone bills electric bills and other living_expenses after trial the record was reopened and petitioner submitted a document showing real_estate tax expenses of dollar_figure and mortgage interest_expense of dollar_figure we find that petitioner did not prove that any of the claimed schedule a deductions pertaining to his co-op were attributable to the management of his rental property unfortunately for petitioner his personal expenses_incurred in connection with his co-op where he resided are nondeductible personal living_expenses sec_262 we do not address the restrictions under sec_280a because this section was not raised at trial petitioner would be well advised to consult a united_states tax expert before filing future nonresident returns on this record we have no choice but to conclude that petitioner has not established his entitlement to the claimed schedule a deductions accordingly we sustain respondent’s determination on this issue sec_6651 imposes an addition_to_tax for failure to timely file a tax_return unless the taxpayer established that failure to do so is due to reasonable_cause and not willful neglect the taxpayer must prove both reasonable_cause and lack of willful neglect 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner did not file his tax_return until date respondent has satisfied his burden of production with respect to the addition_to_tax under sec_6651 sec_7491 116_tc_438 although we sympathize with petitioner’s health problems petitioner provided no evidence that his failure to timely file his tax_return was due to reasonable_cause and not willful neglect therefore we conclude that petitioner is liable for the addition_to_tax under sec_6651 for taxable_year contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
